                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00336-GCM
 WILLIAM IVES CONSULTING,
 INC.,

                   Plaintiff,

    v.                                                           ORDER

 GUARDIAN IT SYSTEMS, LLC,
 MARK KULJIAN, THOMAS
 BRAME, VOLUNTEER CAPITAL
 GROUP, LLC, ERIC WENGER,

                   Defendants.


         THIS MATTER IS BEFORE THE COURT on the Motions for Admission Pro Hac

Vice (“Motions”) concerning John T. Lay, Jr. (Doc. No. 40), Lindsay A. Joyner (Doc. No. 41),

and Jordan Crapps (Doc. 42).

         Upon review and consideration of the Motions, which were accompanied by submission

of the necessary fees, the Court hereby GRANTS the Motions.

         In accordance with Local Rule 83.1(b), John T. Lay, Jr., Lindsay A. Joyner, and Jordan

Crapps are admitted to appear before this court pro hac vice on behalf of Plaintiff William Ives

Consulting, Inc.

         IT IS SO ORDERED.

                                      Signed: January 27, 2021




          Case 3:19-cv-00336-GCM Document 44 Filed 01/27/21 Page 1 of 1
